ORDER
PER CURIAM:
Movant appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. Movant was convicted pursuant to guilty pleas of unlawful use of a weapon, assault first degree, assault second degree, two counts of armed criminal action, and illegal possession of cocaine. He was sentenced to a total of ten years’ imprisonment. We affirm.
Movant asserts ineffective assistance of counsel rendered his guilty pleas involuntary. The motion court found movant’s claims were refuted by the record and did not warrant an evidentiary hearing. Rule 24.035(g).
We find the judgment of the motion court is based on findings of fact not clearly erroneous. No error of law appears and an extended opinion would serve no prece-dential value.
Judgment affirmed in accordance with Rule 84.16(b).